      Case 1:19-cv-05123-SDG-LTW Document 1 Filed 11/12/19 Page 1 of 24




John Haynes and Marcia Lashley
                                                                                                            f\\iD \~ C\iR\\S Off\Ct..
                                                                                                                   U.S.D.C. ~ama       :
                                                                                                                                       <!
694 Stones ide Drive
                                                                                                                  NO\)   1 'L 1.0\S
Stone Mountain, Georgia 30083
                                                                                                                            . -r'     e~
11/11119                                                                                                                       ~aeIk
                          IN THE UNITED STATES FEDERAL DISTRICT
                  COURT FOR THE NORTHERN DISTRICT OF GEORG1A


      John Haynes and Marcia Lashley                                              Request for Jury Trial
                 Plaintiffs                                                       Reserve the Right To Amend
                    Vs.
      Hayley Brew, Esq.                                                            Case # 101-95574344
      McCalla Raymer Leibert Pierce, LLC
      Midland Mortgage Company
                                                                                      1 19-CV-5123
                Defendant's


     5.5 MILLION DOLLAR CIVIL LAWSUIT FOR NON-JUDICIAL WRONGFUL
                                                FORECLOSURE

                   [ "Cujusque Rei Potissima Pars"][fhe Principle Part Of Everything Is In The Beginning]

John Haynes and Marcia Lashley, proceeding in propia persona, files civil lawsuit for wrongful
foreclosure on the property located at 694 Stoneside Drive Stone Mountain, Georgia 30083. The
plaintiff alleges the foreclosure is "Void" because the foreclosure was initiated by a party
without standing. The defendant did not have legal authority to sign the notice of default letter on
behalf of the trustee. The defendant violated Federal Laws and the provisions defined in 15
U .S.C. Sec. 1692 false misrepresentation in the course of collecting a debt. The defendant
wrongfully foreclosed on the plaintiff and also violated the Truth in Lending Act, Regulation Z,
12 CFR §226.23, beached the contract, and slandered the title. Plaintiffs also bring their claim
forward for slander of credit and infliction of emotional; distress. The defendant in this case is a
debt collector as advertised in the media and noted at the bottom of the business emails. The
defendant violated the FDCPA, including misrepresentation, fraud, harassment, unfair
means, and deception to collect a debt.



                                                   Wrongful Foreclosure
      Case 1:19-cv-05123-SDG-LTW Document 1 Filed 11/12/19 Page 2 of 24




The above mentioned claims are fatal flaw to the non- judicial foreclosure action and renders the
foreclosure void, including orders in eviction court. The attached exhibits will verifY the
foreclosure was initiated by a party without standing.

The eviction court did not have jurisdiction and was not aware of the fact that the non-judicial
foreclosure was is unlawful and void.

                                        I. Lack of Standing:

1.1 The defendant who initiated the non-judicial foreclosure did not have standing to execute the
power of sale clause in the deed of trust. The lack of authority to execute the power of sale clause
and the other claims mentioned herein is the basis for this wrongful foreclosure lawsuit.

                                   II. Violation Of The FDCP A:

2.1 The law firm, or the attorney, did not meet the requirements mandated in the Fair Debt
Collection Practices Act (FDCP A), necessary to be a legal debt collector.

2.2 The FDCPA mandates the attorney and the law firm must have a license to be a debt
collector, a bond, and they must be registered with the Attorney General in the State in which
they are collecting.
2.3 The debt collector in this case is in violation of the FDCPA, they do not meet the legal
requirements to be considered a debt collector and therefore have no standing before the court.
2.4 The violation of the FDCPA, is a Federal question and therefore Federal Court has
jurisdiction to make a determination on the matter. Picking v. Pennsylvania R. Co. 151 Fed. 2nd
240; Pucket v. Cox 456 2nd 233. Pro se pleadings are to be considered without regard to
technicality; pro se litigant's pleadings are not to be held to the same high standards of perfection
as lawyers. Platsky v. C.I.A. 953 F.2d. 25.

2.5 Additionally, pro se litigants are to be given reasonable opportunity to remedy the defects in
their pleadings. Reynoldson v. Shillinger 907F .2d 124, 126 (lOth Cir. 1990); See also Jaxon v.
Circle K. Corp. 773 F.2d 1138, 1140 (lOth Cir. 1985) (l). Warnock v. Pecos County, Tex., 88
F3d 341 (5th Cir. 1996) Eleventh Amendment does not protect state officials from claims for
prospective relief when it is alleged that state officials acted in violation of federal law.




                                                     2
                                            Wrongful Foreclosure
      Case 1:19-cv-05123-SDG-LTW Document 1 Filed 11/12/19 Page 3 of 24




2.6 The Federal Law mandates any debt collection company attempting to collect debt within the
State of Georgia, must be bonded and licensed to do so. Failure of the Corporation to maintain
active surety bond, warrants grounds for immediate ceasing of collection activities and reporting
to major credit bureaus.

2.7 A third party collection agency that violates any provision of the FDCPA, is liable to civil
and criminal penalties which may include monetary compensation to the victim.

2.8 The debt collector company cannot at any point engage in abuse, threats, coercion,
misrepresentation, fraud, harassment, unfair means, and deception to collect debt.

2.9 The debt collection company must provide proof that they have the authority to collect fees,
interest or expenses above the original balance; such proof may be a signed document by the
debtor.

                           III. Violation Of The Truth In Lending Act:

3.1 The defendant Hayley Brew, Esq. violated the Truth in Lending Act, Regulation Z, 12 CFR
§226.23, which states that the security agreement signed with a lender can be rescinded if they
have not provided the proper disclosures. The original debt was actually zero because the
Plaintiff's financial asset was exchanged for FED's promissory notes in an even exchange. The
defendant Hayley Brew, Esq. mislead State Court when she executed the unlawful non- judicial
foreclosure and eviction case against the plaintiff's property in State Court in case # 101-
95574344.

3.2 The attorney does not have a license to practice law and therefore is not qualified to represent
a fictitious corporation in court.

3.4 The Supreme Court ruled lawyers and attorneys are NOT licensed to practice law, the nature
oflawyer- craft in America as per the United States Supreme Court; The practice of Law CAN
NOT be licensed by any state/State. (Schware v. Board of Examiners, 353 U.S. 238, 239).

3.5 The defendant misrepresented herselfto the court as a licensed attorney when she does not
have a license to practice law. A certificate is not a license to practice Law as an occupation, nor
do business as a law firm.




                                                   3
                                          Wrongful Foreclosure
      Case 1:19-cv-05123-SDG-LTW Document 1 Filed 11/12/19 Page 4 of 24




                                           IV. Jurisdiction:

4.1 The Constitution and 28 U .S.C. § 1332 vest federal courts with jurisdiction to hear cases that
"arise under" federal law.

4.2 The Constitution vests federal courts with the authority to hear cases "arising under the
Constitution or the Laws of the United States." U.S. Const. art III, § 2. Congress vests federal
district courts with subject-matter jurisdiction over cases involving questions of federal law:
"The district courts shall have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States." 28 U.S.c. § 1331.

                 V. The Two Jurisdictions for The Court To Operate Under:

5.1 Plaintiffs, are only aware of two jurisdiction the court can operate under as per the
Constitution, and those jurisdictions are Common Law, and Admiralty Jurisdiction.

5.2 Ifthe court chooses to proceed under Admiralty Jurisdiction, plaintiffwill need the court to
inform them where the rules of procedures for admiralty jurisdiction can be found.

               VI. A Federal Question- Jurisdiction and Statement of a Claim:

6.1 The test for determining whether allegations are sufficient to confer federal question
jurisdiction has two prongs.

6.2 First, pursuant to statute, the plaintiff must present a federal question-a claim "arising under
the Constitution, laws, or treaties of the United States. See: 18. 28 US. C. § 1331 (1982). This
statutory requirement is grounded in the Constitution. See US. Const. art. III, § 2. "1" Second,
courts have added the requirement that the federal question must be "substantial." See Hagans v.
Lavine, 415 US. 528, 536-38 (1974); Bell v. Hood, 327 Us. 678, 682-83 (1946); 13B C. Wright,
A. Miller & E. Cooper, Federal Practice and Procedure § 3564, at 66-77 (1984).

6.3 The plaintiffs pleaded factual content and evidence that is documented in the defendant's
records that allows the court to draw the reasonable inference that the defendant is guilty of
violating Federal Laws when she signed the default letter on behalf of the trustee without legal
documentation to verifY legal authority.




                                                     4
                                            Wrongful Foreclosure
      Case 1:19-cv-05123-SDG-LTW Document 1 Filed 11/12/19 Page 5 of 24




6.4 The exhibit marked '"A" will show the notice of foreclosure sale and letter signed by the
defendant, a party that did not have standing to initiate the Non-Judicial Foreclosure and
therefore the foreclosure is void.

                         VII. Reservation of Rights Under UCC-I-308:

7.1 We have reserved our rights under the DCC 1-308, formally 1-207, and demand the statutes
used in this court be construed in harmony with Common Law.

7.2 The code is complimentary to the common law, which remains in force, except where
displaced by the code.

7.3 A statute should be construed in harmony with the common law, unless there is a clear
legislative intent to abrogate the common law.

7.4 The code was written as not to abolish the common law entirely. We were not involved with
an international maritime contract, so in good faith, we deny that such a contract exists, and
demand the court proceed under Common Law Jurisdiction.



                                     VIII. Facts of The Dispute:

The foreclosure is void because it was initiated by a party without standing.

8.1 The attorney is in violation of the Federal Security

8.2 The attorney unlawfully signed the notice of default on behalf of the trustee which created a
fatal flaw to the action:

8.3 The defendant in this case is in violation of the Truth in Lending Act z.

8.4 The defendant cannot verify agency.

8.5 The defendant misrepresented herself to the court as a licensed attorney when she does not
have a license to practice law.

8.6 The fact the defendants issued a notice of default letter to execute the power of sale clause in
the deed of trust will verify the defendants contracted to provide a loan to the plaintiffs, and the
defendants owed a legal duty to the plaintiffs.

                                                    5
                                           Wrongful Foreclosure
      Case 1:19-cv-05123-SDG-LTW Document 1 Filed 11/12/19 Page 6 of 24




8.7 The defendant's duty was breached because they never provided a loan to the plaintiffs.

8.9 The alleged loan was an exchange of the plaintiff's signed promissory note for electronic
credits from Federal Reserve.

8.10 Promissory Notes and other commercial instruments are legal tender and financial assets to
the originator and a liability to the lender. UCC §1-20l(24), §3-l04, §3-306, §3-l05, UCC §§8-
102 (7), (9), (15), (17), §8-50l, §8-503, §8-5ll, UCC §§9-l02(9), (11), (12)(B), (49), (64),12
USC 1813(1)( 1).

8.11 The defendant's accounting records will show the corporation has an offsetting liability to
the homeowner pursuant to FAS 95, GAAP and Thrift Finance Reports (TFR), and the alleged
loan was always an asset to the defendants.

8.12 These records include: a. FR 2046 balance sheet, b. 1099-0ID report, c. S-3/A
Registration Statement, d. 424-B5 Prospectus and, e. RC-S & RC-B Call Schedules.

8.13 The corporation never registered the commercial instrument because they knew it was a
financial asset to the debtor, and that there was a breach.

8.14 The breach of contract has damaged the plaintiffs in the following manner, and plaintiffs are
demanding compensatory damages to reimburse the plaintiffs for costs associated with the
injury. All of the monthly payments made on a fake loan plus interest for the number of year's
payments were made and legal expenses

8.15 Plaintiffs also demands punitive damages as a remedy for the defendant's conduct that was
intentional and excessively reckless. The wrongful foreclosure has caused negative effects on
plaintiffs credit report.

8.16 The plaintiffs also have other claims for relief because they will prove there was or a
conspiracy to deprive them of property without the administration of justice, in violation of
plaintiff's due process of law under Title 42 U.S.C. 1983 (Constitutional injury), 1985
(Conspiracy) and 1986 ("Knowledge" and "Neglect to Prevent" a U.S. Constitutional Wrong).

8.17 Under Title 18 U.S.C.A. 241 (Conspiracy), violators "shall be fined not more than $10,000
or imprisoned not more than ten (10) years or both." The foreclosing party lacked standing to
foreclose because they did not have legal authority to execute the power of sale clause in the

                                                    6
                                           Wrongful Foreclosure
      Case 1:19-cv-05123-SDG-LTW Document 1 Filed 11/12/19 Page 7 of 24




deed of trust, and therefore the "Notice of DefauIt and Election To Sell" document has a "Fatal
Defect" which robbed the legal system of Jurisdiction and the Non - Judicial foreclosure is
unlawful.

8.18 The legal Trustee is the person who has standing to execute the power of sale clause in the
deed of trust. In this case there is no legal trustee because the promissory note and deed of trust
were never registered into the trust, because the promissory note was bundled and sold during
the securitizing process.

8.19 The deed of trust states the repayment of the debt is evidenced by the "NOTE," however the
"Original" note was not filed in the record or included in the notice of "Notice of Default" letter.

8.20 Without that Note, the defendants cannot verify there was any debt.

8.21 It is well known in the legal community a trust deed is always used together with
a promissory note that sets out the amount and terms of the alleged loan.

8.22 The deed of trust, and the promissory note must always be together, and without the note
and the loan accounting entries, the attorney has failed to prove there was any debt, a second
fatal flaw to the wrongful foreclosure.

8.23 The debt collector company cannot at any point engage in abuse, threats, coercion,
misrepresentation, fraud, harassment, unfair means, and deception to collect debt. The attorney is
in violation of the FDCPA, as they do not have a license to collect a debt, they have no bond in
place to be a debt collector and they are not registered in the States they are attempting to collect
in. These legal documents must be placed on the court record to verify the defendant is a legal
debt collector.

Plaintiff's claims are brought forward Under Common Law:

                                IX. Elements for Common Law:

9.1 Controversy (The listed defendants)

9.2 Specific Claim (wrongful foreclosure)

9.3 Specific Remedy Sought by Claimant (5.5 million dollars)



                                                    7
                                           Wrongful Foreclosure
      Case 1:19-cv-05123-SDG-LTW Document 1 Filed 11/12/19 Page 8 of 24




9.4 Claim Must be Sworn To (Affidavit of Verification attached), and we will verifY in open
court that all herein is true.

                                   X. Elements Of A FDCPA Claim:

10.1 A plaintiff who brings a suit under the FDCPA must prove the following elements in order

to successfully make out hislher claim:


(1) That plaintiff is a "consumer" as defined by 15 U.S.c. § 1692 a (3);


(2) That the debt arises out of a transaction entered into for personal purposes;


(3) That the defendant is a "debt collector" as defined by 15 U.S.C. § 1692a (6); and


(4) That the defendant violated one of the provisions contained in 15 U.S.C. §§ 1692 a-1692.


10.2 The plaintiffs are consumers as shown by the alleged mortgage loan and unlawful non

judicial foreclosure filed in State Court against the plaintiffs property.


10.3 The alleged loan was to secure personal housing for the plaintiffs and their family. The

defendant is a debt collector as noted in their emails and phone communications as well as the

business description.


10.4 The defendant violated provisions defined in 15 U.S.c. Sec. 1692 false misrepresentation in

the course of collecting a debt.


10.5 The FDCPA mandates debt collectors can't use false, deceptive, or misleading practices.

                                            XI. Parties:

11.1 John Haynes and Marcia Lashley are residents of Dekalb County, Georgia.

11.2 Hayley Brew, Esq.

11.3 McCalla Raymer Leibert Pierce, LLC


                                                    8
                                           Wrongful Foreclosure
        Case 1:19-cv-05123-SDG-LTW Document 1 Filed 11/12/19 Page 9 of 24




llA Midland Mortgage Company, A division of MidFirst Bank

11.5 The Foreclosure Service is believed to be a law firm corporation operated from Georgia and
is in the business of conducting non-judicial foreclosures in Dekalb County, Georgia

                    XII. The Truth in Lending Act, Regulation Z, 12 CFR §226.23:

12.1 The original debt was actually zero because the Plaintiffs financial asset was exchanged for
FED's promissory notes in an even exchange. The failure to disclose the true nature of the
exchange is clearly misrepresentation, fraud, harassment, unfair means, and deception to collect
debt.

                                    XIII. Breach of Contract:

13.1 On or about December 8th, 2000 the plaintiffs purchased a home and obtained a mortgage
loan from National City Mortgage Co. dba Accubanc Mortgage, a Corporation in the
approximate amount $127,935.00.

13.2 The plaintiff was never provided a loan; the original debt was actually zero because the
plaintiffs financial asset was exchanged for FED's promissory notes in an even exchange.

13.3 The alleged loan was created with plaintiffs signature because all commercial instruments
such as promissory notes, credit agreements, bills of exchange and checks are defined as legal
tender, or money, by the statutes such as 12 USC 1813(1)(1), UCC §1-201(24), §3-104, §8-
102(9), §§9-102(9), (11), (12)(B), (49), (64).

13.4 These statutes define a promissory note or security to be negotiable (sellable) because it is a
financial asset. This is necessary because contracts requiring lawful money are illegal pursuant
to Title 31 USC §5118(d) (2). All debts today are discharged by promises to pay in the future.

13.5 Federal Reserve notes are registered securities and promises to pay in the future. They are
secured by liens on promissory notes of collateral owned by real people.

13.5 The statutes do not provide the Federal Reserve Corporation a monopoly on promissory
notes, as debt collectors insist.

13.6 Plaintiff's signature created the promissory note in dispute, and it was sold to the Federal
Reserve in exchange for plaintiff's signed note.


                                                   9
                                          Wrongful Foreclosure
     Case 1:19-cv-05123-SDG-LTW Document 1 Filed 11/12/19 Page 10 of 24




13.7 Plaintiff's promissory note never became a registered security, and a financial asset that can
be negotiated because, for commercial instruments to be legal tender, they must be secured by a
maritime lien on a prepaid trust account recorded at the county and registered on a UCC-l. It
then becomes a registered security and a financial asset that can be negotiated.

13.8 The defendants further complicated the fraudulent process by selling their payables to
another entity to remove it from their balance sheet.

13.9 This is called securitization or off-balance sheet financing. No loan was provided to the
plaintiff, and the defendants failed to file evidence on the record to prove a contract existed.

13.10 The original contract and an accounting of the loan entries was never filed in the wrongful
foreclosure case that was filed against plaintiff's property.

13.11 The Attorney who signed the "Notice of Default" document to execute the power of sale
clause did not have standing, and therefore notice of default has a fatal flaw, and the foreclosure
judgment must be vacated and this claim granted for the full amount demanded.

                                     IXV. Scheme To Defraud:

14.1 The contract should be rescinded because the defendant did not provide full disclosure, the
contract is extremely deceptive and unconscionable, In re Pearl Maxwell, 281 B.R. 101

14.2 The Truth in Lending Act, Regulation Z, 12 CFR §226.23, states that the security agreement
signed with a lender can be rescinded if they have not provided the proper disclosures. The
original debt was actually zero because the Plaintiffs financial asset was exchanged for FED's
promissory notes in an even exchange.

14.3 Promissory Notes and other commercial instruments are legal tender and financial assets to
the originator and a liability to the lender. If a security interest in the note is perfected, by
recording it on a lien as a registered security, the maker or originator becomes an entitlement
holder in the asset.

14.4 But the defendants do not understand that they have this liability because most people are
unaware of it.

a.      UCC §1-201(24), §3-104, §3-306, §3-105,


                                                    10
                                            Wrongful Foreclosure
     Case 1:19-cv-05123-SDG-LTW Document 1 Filed 11/12/19 Page 11 of 24




b.      UCC §§8-102 (7), (9), (1S), (17), §8-S01, §8-S03, §8-SI1

c.      UCC §§9-102(9), (11), (12)(B), (49), (64)

d.      12 USC 1813(1)(1)

14.S The defendant's records will show the defendants have an offsetting liability to the
plaintiffs pursuant to FAS 9S, GAAP and Thrift Finance Reports (TFR).

14.6 These records include:

a. FR 2046 balance sheet,

b. 1099-010 report,

c. S-3/A registration statement,

d. 424-BS prospectus and

e. RC-S & RC-B Call Schedules

14.7 The defendants never registered the plaintiffs signed promissory note (commercial
instrument), because they know it is showing as a financial asset on their books.

14.8 The defendants did not register the promissory note to establish a security interest in the
financial asset to take the position of a secured creditor.

14.9 The promissory note is not listed on a maritime lien against the prepaid trust account and
filed with the county recorder and put on a UCC-I.

a. §8-102(13), §9-203; §9-S0S, §9-312

b. 46 USC §§31321, 31343, 46 CFR 67.2S0, §9-102(S2), §9-317, §9-322

14.10 Plaintiffs demands the original foreclosure claim to be set offfor recoupment, and to have
the assets cancel out the liabilities according to:

a. FAS 140, §3-30S, §3-60l, §8-1OS, §9-404

14.11 It is a violation of both State and Federal law for a bank to sell an unregistered note that is
a security. That violation provides a right to rescission of the contract pursuant to Statutes.



                                                      11
                                            Wrongful Foreclosure
      Case 1:19-cv-05123-SDG-LTW Document 1 Filed 11/12/19 Page 12 of 24




                                      xv. The Alleged Loan:
15.1 The exact monthly payments of the alleged mortgage loan varied according to property
taxes and other fees paid but a typical interest only monthly payment was $929.22 including
reserves for the payment of taxes and insurance.

15.2 Beginning in December, 2000 and continuing until Oct, 2018 the plaintiff made timely
payments initially to National City Mortgage, then Aurora Loan Servicing.

15.3 In late 2018, Midland Mortgage Company claimed the plaintiffs were behind on payments
and hired Foreclosure attorneys McCalla Raymer Leibert Pierce, LLC to commence foreclosure.

15.4 On November 28 th of2018, a "Notice of Foreclosure Sale" was sent to Plantiffs from
McCalla Raymer Leibert Pierce, LLC and approximately 30 days later on December 28 th 2019, a
second notice of the scheduling of a non-judicial foreclosure auction sale date for Jan 2nd , 2019,
was issued and signed by attorney for MRLP, LLC and was transmitted to the plaintiff.

15.5 Midland Mortgage Company and/or the attorney operating the Foreclosure Services
transmitted to various credit reporting agencies, including Equifax, false adverse information
about the plaintiff, causing his credit to be impaired.



                                      XVI. Legal Prejudice:

16.1 Legal prejudice refers to a condition shown by a party that will defeat the action of an
opposing party.

16.2 In other words, it is a fact or condition which may defeat the opposing party's case, if the
same is established or shown by a party to litigation.

16.3 The plaintiffs provide evidence in the notice of foreclosure sale document and the Deed of
trust that will prove the power of sale was executed by an agent without standing, and this
prejudiced the plaintiffs and therefore requests damages both compensatory and punitive as relief
for the prejudice suffered




                                                    12
                                           Wrong fiJI Foreclosure
     Case 1:19-cv-05123-SDG-LTW Document 1 Filed 11/12/19 Page 13 of 24




                              XVII. Failure To Establish Agency:

17.1 The people have rights, Corporations do not have rights. Among these "Rights" is the right
to contract, the people have this right under 42 USC 1981.

17.2 The people exercise this right by their signature and/or Social Security Number.

17.3 Corporations cannot sign and therefore cannot enter into any contract, with an
attorney_

17.4 The right to contract is reserved to the people. This is established by the age-old principle of
"Agency". To establish an "Agency", the "Principal" must ask the "Agent" to perform a task.

17.5 The "Agent" must agree to perform the task. It is a time-tested principle, of "American
Jurisprudence" that the "Court" must not rely upon the HAgent" to prove "Agency".

17.6 The "Court" must follow the "Principal" to establish "Agency". The law is simple, no
"Principal" no "Agency" to "Capacity to Sue". Case must be dismissed.

                XVII. Federal Question- Violation Of The FDCPA. Sec. 1692.

18.1 This is an action brought by consumers and one oftheirs is violations ofthe Fair Debt

Collection Practices Actl (15 U.S.c. § 1692 et seq. [hereinafter "FDCPA"D.


18.2 The plaintifls are consumers allegedly obligated to pay the alleged consumer debt the

defendants used as grounds for filing the wrongful Non- Judicial Foreclosure action against the

plaintiffs property.

18.3 The transaction was primarily for family household purposes, so under the FDCPA's

definition of a "debt", this consumer debt is covered under the FDCPA. Therefore, subject matter

jurisdiction exists under 28 U.S.c. § 1331.


18.4 The defendant, and the named corporation are debt collectors as defined in Title 15 of the

United States Code, section 1692a(6) of the Act.



                                                  13
                                          Wrongful Foreclosure
     Case 1:19-cv-05123-SDG-LTW Document 1 Filed 11/12/19 Page 14 of 24




                                    IXX. The Defendant Is A Debt Collector:


19.1 The term "debt collector" means any person who uses any instrumentality of interstate

commerce or the mails in any business the principal purpose of which is the collection of any

debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or due or

asserted to be owed or due another.


19.2 This definition includes any creditor who, in the process of collecting his own debts, uses

any name other than his own which would indicate that a third person is collecting or attempting

to collect such debts. In this dispute the debt collector used false, deceptive and harassing debt

collection tactics against the plaintiff


19.3 The debt collection agent is not licensed by the State to be a legal debt collector, the agent's

law firm is also not licensed by the State they are collecting in, or any other State to be a legal

debt collector as mandated in the FDCPA.


19.4 The agent or the law firm had no bond to be a debt collector and therefore is in violation of

the FDCPA.


19.5 The court rules mandate attorneys have to have a license to practice law, and the debt

collector must be working under an attorney with a license to practice Jaw.


19.6 Lawyers and attorneys are NOT licensed to practice law, the nature of lawyer- craft in

America as per the United States Supreme Court; The practice of Law CAN NOT be licensed by

any state/State. (Schware v. Board of Examiners, 353 U.S. 238, 239).


19.7 The practice of Law is AN OCCUPATION OF COMMON RIGHT! (Sims v. Aherns, 271

S.W. 720 (1925).



                                                   14
                                           Wrongful Foreclosure
     Case 1:19-cv-05123-SDG-LTW Document 1 Filed 11/12/19 Page 15 of 24




19.8 The debt collector in this case lied and used deceptive means to attempt to collect a debt.


19.9 The debt collector in this case does not have a license to collect, a bond nor is the debt

collector registered with the Attorney General for my State.


19.1 0 The debt collector's law firm is also mandated by the FDCPA to have a license to collect

debts, a bond, and must be registered with the Attorney General for the State in which they are

collecting.


19.11 When the debt collectors fail to obtain the legal credentials to collect debts they are before

the court without standing and their documents must be stricken from the record.


19.12 The plaintiffs are consumers as shown by the alleged mortgage loan and unlawful non

judicial foreclosure filed in State Court against the plaintiffs property.


19.13 The alleged loan was to secure personal housing for the plaintiffs and their family. The

defendant is a debt collector as noted in their emails and phone communications as well as the

business description.


19.14 The defendants violated provisions defined in 15 U.S.C. Sec. 1692 false misrepresentation

in the course of collecting a debt.


19.15 The FDCP A mandates debt collectors cannot use false, deceptive, or misleading practices.


                                           xx. Recourse:
20.l The Recourse appears in the Uniform Commercial Code at 1-103.6, which says: The Code
is complimentary to the Common Law, which remains in force, except where displaced by the
code. A statute should be construed in harmony with the Common Law unless there is a clear
legislative intent to abrogate the Common Law.




                                                   15
                                           Wrongful Foreclosure
     Case 1:19-cv-05123-SDG-LTW Document 1 Filed 11/12/19 Page 16 of 24




                             XXI. Elements for Breach Of Contract:


21.1 There is a contract that was breached.

21.2 The breach is material.

21.3 The breach leads to direct and/or consequential damages.

21.4 The breach occurred within the last eighteen years.

                                  pt Claim- Wrongful Foreclosure:

The foreclosing party did not have standing to execute the power of sale clause in the deed of
trust, and therefore the non- judicial foreclosure is void.

                               2nd Claim- Violation Of The FDCPA:

The defendant violated one or more of the provisions contained in 15 U.S.C. §§ 1692 a-1692.


                       3 rd Claim- Violation Of The Truth In Lending Act:

The Truth in Lending Act, Regulation Z, 12 CFR §226.23

                                  4th   Claim- Breach Of Contract:

 The defendant is in breach of contract, as the original debt was actually zero because the Plaintiff's
             financial asset was exchanged for FED's promissory notes in an even exchange.

                        5th Claim Violation Of Federal Trust and Lien Laws:
The defendant violated Federal Trust and Lien Laws when she signed on behalf of the trustee without
legal authorization.

                                    6 th Claim- Slander of Title:

The defendants have caused to be recorded various documents including a Notice of Trustee Sale
which has impaired the plaintiff's title which constitutes slander of title.

                                    7th   Claim- Slander of Credit

The plaintiffs allege that the actions and inactions of the defendants have impaired their credit.

                           9th Claim- Infliction of Emotional Distress:


                                                     16
                                             Wrongful Foreclosure
     Case 1:19-cv-05123-SDG-LTW Document 1 Filed 11/12/19 Page 17 of 24




                             9th Claim- Infliction of Emotional Distress:

The defendants have intentionally or negligently taken actions which have caused the plaintiffs
severe emotional distress.



Wherefore, having set forth various causes of action against the defendants, the plaintiffs pray

for the following relief:


1. This Court void the foreclosure sale which took place on January 2nd 2019, based on the
attorney's fraudulent misconduct mentioned in the claim, and grant damages.

2. The actions of defendants be detennined unfair and deceptive business practices in violation
of Federal Laws, and Federal Security statutes.

3. To have the alleged debt discharged.

4. To be awarded compensatory and punitive damages provided for in the amount of 5.5 million
dollars including costs and legal expenses;

5. That the Plaintiffs be awarded consequential damages to be fully proved at the time of trial;

7. That the Court grant any other relief that may be just or equitable.

8. The defendants contact the credit reporting agencies and correct the false infonnation that was
reported to them.




"""'-"~--I--I--=--",,*",~"'-- 1111112019

John Haynes and




                                                   17
                                           Wrongful Foreclosure
       Case 1:19-cv-05123-SDG-LTW Document 1 Filed 11/12/19 Page 18 of 24




                                             CERTIFICATE OF SERVICE

I hereby certify that on the            1c2       th day ofdtu:vtJb;vr1112/2019, the foregoing document
                                 a copy was mailed out to Defendants.




>o...L...J'-'--""'==----+-+-'-'-"'-'7t-~:;.£.---- 11112/201 9

John Haynes and Marcia Lashley

 Without Prejudice UCC 1-308



Mailed to the following:

Hayley Brew, Esq.                                                    Bureau of Consumer protection

1544 Old Alabama Road                                               Federal Trade Commission

Roswell, Georgia 30076                                               600 Pennsylvania Ave., NW. Washington



McCalla Raymer Leibert Pierce, LLC

1544 Old Alabama Road

Roswell, Georgia 30076



Midland Mortgage Company, A Division of Midfirst Bank

999 NW Grand Boulevard, Suite 100

Oklahoma City, OK 73118




                                                                  18
                                                          Wrongful Foreclosure
     Case 1:19-cv-05123-SDG-LTW Document 1 Filed 11/12/19 Page 19 of 24




                                      VERIFICATION:

I, Marcia Lashley, declare under penalty of perjury in accordance with the Laws of the United
                  that the foregoing is true and correct and complete to the best of my



                                on this     1'01         th Day, of       ~&£.               1111112019

Marcia Lashley




On this -1i-day of    /\hn(l~W{ ~UH 11111/2019 before me, the undersigned, a Notary Public in
and for the State of Georgia, personally appeared the above-signed, known to me to be the one

whose name is signed on this instrument, and has acknowledged to me that he has Executed the

same.




                                                             1I«rrHY CllMtMA
                                                               NOTARY PUI!UC
                                                           FW'ON COUNTY. GEORGIA
                                                   MY COMMISSION £lPllES OC1'OeER 30. 2021




                                                   19
                                          Wrongful Foreclosure
              Case 1:19-cv-05123-SDG-LTW Document 1 Filed 11/12/19 Page 20 of 24
                                                                                              ALABAMA

                                                                                              CALIFORN!A       MISSiSSiPPI



MRlP
Mc<:alia Raymer Leiber! Pierce, LLC
                                                                                              CONNECT!CUT

                                                                                              FLORIDA

                                                                                              GEORGIA
                                                                                                               NE\!~,\Dt\

                                                                                                               NEW JERSEY

                                                                                                               NEW YORK


 1544 Old Alabama Road
 Roswell, Georgia 30076
 T. (678)281-6500
 www.mccalla.com

                                                  December 28, 2018

         VIA CERTIFIED AND REGULAR MAIL

         John Haynes
         694 Stoneside Drive
         Stone Mountain, Georgia 30083

                   RE:      Servicing Lender's No.: 50742772
                            Our File No.: 51795703
                            Property Address: 694 Stoneside Drive
                                              Stone Mountain, Georgia 30083

        Dear John Haynes:

        PLEASE BE ADVISED THAT THIS LAW FIRM IS ACTING AS A DEBT
        COLLECTOR ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION
        OBTAINED WILL BE USED FOR THAT PURPOSE.

                This letter is written in response to the correspondence in which you disputed the debt for
        the above referenced account and shall serve as confirmation that the amount demanded is what
        the creditor is claiming is owed. Please find enclosed a copy of the original security deed and
        note executed by you at the time of closing. The security deed was originally given to National
        City Mortgage Co. dba Accubanc Mortgage, a Corporation, and authorizes the procedures for
        foreclosure in the event of default. Within the security deed, you will also find the address of the
        originallcnder. Please be advised that the note and security deed signed by you at closing are
        valid, binding, and legally enforceable obligations. These obligations cannot be unilaterally
        altered by you, nor voided by unauthorized means. Also enclosed is the complete chain of
        assignments retlecting MidFirst Bank, a Federally Chartered Savings Association as the current
        assignee of the security deed.

                Please also find enclosed both a payoff quote and a reinstatement quote for the referenced
        loan account. The payoff quote details the total amount of debt due on the loan as of a date
        certain. The reinstatement quote breaks down the anlount required to reinstate the loan as of a
        date certain.

                A foreclosure sale date for the referenced property is scheduled for January 2,2019. If
        you have any questions, please contact this office at (770) 643-2148 and ask to be connected to
        Foreclosure Team #17. If you would like to discuss loss mitigatiOn/workout options, please
        contact Midland :Mortgage, a Division of Midfirst Bank directly at (800) 654-4566. As the
              Case 1:19-cv-05123-SDG-LTW Document 1 Filed 11/12/19 PageALABAMA
                                                                        21 of 24                               II !.INOiS

                                                                                              CALIFORNIA       MISSISSIPP!

                                                                                              CONNECT!CUT      NEVADA

                                                                                              FLORIDA          NEW JERSEY

McCalla Raymer Leibert Pierce, LLC                                                            GEORGiA          NEW YORK


 1544 Old Alabama Road
 Roswell, Georgia 30076
 T. (678) 281·6500
 www.mccalla.com


         servicer for this loan, Midland Mortgage, a Division of Midfirst Bank has full authority to
         negotiate, amend, and modify all terms of the mortgage. Please be advised, however, that the
         secured creditor is not required by law to negotiate, amend, or modify thc terms of the mortgage.

                Please be advised that this letter is being sent to you in response to your request for
        verification of the debt pursuant to the Fair Debt Collection Practices Act. Note that the Fair
        Debt Collection Practices Act does not require the lender to suspend its collection efforts
        indefinitely, but rather provides a method by which a borrower can receive validation
        information regarding his or her account. While this letter satisfies the verification obligation of
        the Fair Debt Collection Practices Act, we welcome the opportunity to assist you in this matter if
        possible. This office, however, will not respond to duplicate or repetitive versions of the same
        letter.

                                                              R~aJds,
                                                               ?
                                                            /~~/. 'J-;/
                                                                       .'   ;e; /.'
                                                           " ~;.~. / ' - .. _-_ ...   "



                                                            //'    (
                                                            , Hayley Brew, Esq.
                                                              McCalla Raymer Leibert Pierce, LLC

        TSL
        Enclosures
       Case 1:19-cv-05123-SDG-LTW Document 1 Filed 11/12/19 Page 22 of 24




 BORROWER COpy

                                                LAWOFFlCE8
                                McCalla Raymer Leibert Pierce, LLC
                                             1544 Old Alabama Road
                                            Roswell, GEORGIA 30076
                                        TELEPHONE: (770) 643-2148
                                           FAX: (770) 643-4062
                                             (800) 845-8633

                                            November 28, 2018


 John G. Haynes
 Marcia S. Lashley
 694 Stoneside Drive
 Stone Mountain, GA 30083

 RE:      NOTICE OF FORECLOSURE SALE - Security Deed - MidFirst Bank vs. John G. Haynes

Servicing Lender's #:                           50742772
Our File #:                                     51795703-FT17
Original Borrower:                              John G. Haynes
Current Borrower:                               John G. Haynes
Property:                                       694 Stoneside Dr
                                                St. Mountain, Georgia 30083
                                                DeKalb County, Georgia
Case #:                                         101-95574344

 Dear Borrower:                          10 \ -q S S lLf 34 L-!-
          By letter dated May 4, 2017 (the HInitial Communication Letter") we notified you that the
 above-referenced loan had been referred to this law firm for handling. That letter also advised you of
 certain rights (the "Borrowers Rights"- which include your right to validate the debt) you could exercise
 within 30 days of your receipt of the Initial Communication Letter. Nothing in this letter will prevent you
 from exercising the Borrower's Rights as explained in the Initial Communication Letter.

         Please be advised that if you are not obligated on this loan, or if you have received a discharge in
 a bankruptcy case where your personal liability on this loan was extinguished, then any action we take
 would be limited to the foreclosure of the above referenced property. If you are currently under
 bankruptcy protection, please fax your bankruptcy case information to us at (888) 371-4980.

         The entire amount of the outstanding balance of principal and interest owed on the loan and any
 other authorized charges are now due and payable. Additionally, the terms of your note call for the
 addition of attorneys' fees to the debt in case of collection by or through an attorney. Georgia law




   THIS IS AN ATTEMPT TO COLLECT A DEBT.                               ANYINFORMATION
   OBTAINED WILL BE USED FOR THAT PURPOSE.
/    1212812018           Case 1:19-cv-05123-SDG-LTW Document
                                                      GSCCCA.orA 1    Filed
                                                                 • ImaQe Index11/12/19 Page 23 of 24




                                                                                                                      \ia.
                                                                                                                      I"




            MCCAllA, R.A\,MER, PADRICK,
            COUB, NICHOL~  & CLARK, LLC
               1S44 Old Alabama Road                    lSIGNME;';T i?RE:P PAf.IE:LA WOODEN
               Roswell. Georgia 30076                   ?AM WOODEN, AURORA LOAN SERVICES. 601 5TH AVE,
                                                       \t-.( ~t\.tl(l

                                  CORPORATE ASSIGNMENT OF DEED OF TRUST
                  DEKALB COUNTY. GEORGIA
                  SELLER'S SERVICING.: 0105734396 "HAYNES· AUROOI
                  MERS II: 1000254000021133904 VRU II; l.a8S.e79-6377
        *         Prepared By: Michele KJein, 601 5th Ave, Scottsbluff, NE 69361, (308)220-2315
                  Date of Assig"",er,t: 08/05/2003
                  Assignor: NATIONAL CITY MORTGAGr, CO. DBA ACCUBANC MORTGAGr, CORPORATION at 3232
                  NE:WMARK DRIVE. MIAM:SBURG. OH 45312
                  Asslgnee: MORTGAGE: E:'EC":'RONrC RSGISl'RA':'ION SYSTEMS, INC. at G 018 MILLER ROAD,
                  fLINT, HI 48507
                  E:><ecuted By: JOHN G. HAYNES To; NI\T:ONAL ClTY MORTGAGE CO. DBA ACCU13ANC
                  MORTGAGE, A CORPORATIO~
                  Date of Deed of Trust; 12108/2000
                  Recorded :2113/2000 as Instrument/Document );0. 2000-01404€7 i:< Deed Book 1175l
                  Pdge 404 IIO DEKALB COUNTY. GEORGIA,
                  ~r"perty    Address:        694    STONESI[)t; DR        51'   MOvNTAI~.GA   30083

                      KNOW ALL MEN BY THES~ PRESENTS th8t In r.onsideration of the sum of TEN and
                  NO/10Cths DGLLARS and other good and valuable conSideration, paid to the dbev€
                  named Agsignc~, the receipt and sufficiency of which is hereby acknowledged,
                  sa:d As~igno.r hereby assigns unto the above-named Assi.gn@e l the said Deed of
                  Trust together with the Note O~ other evidence of indebtedness (the "Note")J
                  said Note having an original princ~pal SU~ of S127,935,~O with 1nterest, secured
                  thereby, together with all moneys now OWll''1g or that may hereafte! become dUEl or
                  owing in respect thereof, and the full benefit of all the           and of all the
                  covenants and provisos ~herein contained, and the said A5S         hareby grants
                  and conveys unto the said Assignee. the Asslgnor's beneficial interest under the
                  Deed af Trust.
                        TO HAVE AND TO HOLD the said Deed of Trust and Note, and also the said
                  property unto the said Assignee forever,                  subject to the terms contained in naid
                  Deed of Trust and Note.              IN WITNESS WHEREOF,         the assignor has exeo'Jtec these
                  presents the day and year first above writter.:

                                                    CO. DBA AC.:tJBj\:\C




    http;/Isearch.gsccca .orgllmaging/HTML5Viewer.aspx?id=19162312&key1 =15173&key2=288&county=44&countyname=DEKAL8&userid=5 79702&app.. .   1/2
                    Case 1:19-cv-05123-SDG-LTW Document 1 Filed 11/12/19 Page 24 of 24
                                                                             GSCCCA.orq - Imaqe Index
12/28/2018




             Page    Corpor~te    Assigr-.   ',t   o~   DeF:!d of Trust
                                                                                   ~~~9
                                                                                                linda Carhr
             STAT£ OF NebraSKa                                                   Cl~rk of S.!!jlerior Court Dekalb   Cty-,- Sa.
             COUNTY OF   S~otts   Bluft                                           11.11 •••• 111 •••••• 11 •• 11111.1
             ON August 05, 2003, before me, SAND;""   HANSON, a Notary Public in and fer the
             County of Scotts Sluff County, State of NebrasKa, personally appeared YVOml!:
             STrCH, SR. VrCE PRESrD~NT and CHERYL A. SPLICHAL, ASST. SECRETARY, personally
             ~~own to me (or proved to me on the basis of satisfactory evicer.~e) to De the
             person{s) whose name{s} is/are subsc~lbeG to the within in~trument a~d
             acknowledged to me that he/she/they execJtad the same in his/her/their
             a~thOr~Z8d capacity. and that by his/her/theIr slgnature on th~ in5tru~ent the
             person:s}, Or the entity upon behalf of which the person(sJ doted, execut~d the
             l.nstrument.




                                                                  {ThlS   area for notarial seal)




                                                                                                                                              212
  http://search.gsccca.orgllmagi ng/HTMl5Viewer.aspx?id= 19162312&key 1= 15173&key2=288&county==44&countyname=DEKAlB&userid::579702&app ...
